—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered October 6, 2000, convicting defendant, after a jury trial, of burglary in the second degree and assault in the second degree, and sentencing him to concurrent terms of six years, unanimously affirmed.
*630The verdict was not against the weight of the evidence. Defendant’s larcenous intent could be readily inferred from the circumstances, including defendant’s behavior when confronted by the complainant (see, People v Castillo, 47 NY2d 270, 278). Furthermore, defendant’s argument that the assault conviction was tainted by the burglary conviction is without merit; the evidence supporting this criminal act is both separate and overwhelming.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.